Citation Nr: 1230457	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-18 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to March 4, 2011, and greater than 40 percent beginning March 4, 2011, for adhesive capsulitis, right shoulder, with history of recurrent dislocation.

2.  Entitlement to a compensable disability rating prior to September 16, 2010, and a disability rating greater than 10 percent beginning September 16, 2010, for surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure.  

3.  Entitlement to an initial disability rating greater than 30 percent for depression.

4.  Entitlement to a total disability rating based on individual unemployability doe to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland, that continued a 30 percent disability rating for the Veteran's service-connected right shoulder disability and continued a noncompensable disability rating for the Veteran's service-connected right shoulder scars.  The Veteran disagreed with this decision and, thereafter, perfected an appeal.  

During the course of the appeal, the Veteran underwent surgery on his right shoulder in October 2009, and in October 2010, the RO granted a temporary total rating under 38 C.F.R. § 4.30 for the right shoulder beginning October 9, 2009, and continued the 30 percent disability rating effective February 1, 2010.  

In a March 2011 rating decision, the RO re-characterized the Veteran's right shoulder disorder as adhesive capsulitis, right shoulder, with history of recurrent dislocation and assigned a 40 percent disability rating effective March 4, 2011, and re-characterized the Veteran's right shoulder scar disorder as surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure and assigned a 10 percent disability rating effective September 15, 2010.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).
In July 2012, the Veteran testified at a Central Office hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the extent of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the claims file or are irrelevant to the issues on appeal.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement an increased rating for depression and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 4, 2011, the Veteran's adhesive capsulitis, right shoulder, with history of recurrent dislocation was manifested by at least 80 degrees of abduction, and at least 120 degrees of flexion.  

2.  Beginning March 4, 2011, the Veteran's adhesive capsulitis, right shoulder, with history of recurrent dislocation has been manifested by at least 30 degrees of flexion.  

3.  Prior to September 16, 2010, the Veteran's surgical scars of right shoulder were manifested by scars measuring 1.0 centimeter (cm) and 1.0 cm by 2.0 millimeters (mm) in width resulting in no pain or tenderness and no adherence to underlying tissue.  The texture was smooth and the scars were stable.  There was no elevation or depression and the scars were superficial and not deep.  There was no inflammation, edema, or keloid formation.  There was no induration or inflexibility and no limitation of motion attributable to the scars. 

4.  Beginning September 16, 2010, the Veteran's surgical scars of right shoulder were manifested by two scars, one 4 inches by 1/3 inches and the other two were circular scars measuring 1/3 of an inch in diameter.  The larger scar is tender on palpation.  There is no adherence to underlying tissue.  The texture is smooth.  The scars are stable and minimally elevated.  They are also superficial and not deep.  There is no inflammation, edema, or keloid formation.  There was no induration, inflexibility, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for adhesive capsulitis, right shoulder, with history of recurrent dislocation prior to March 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (2011).

2.  The criteria for a disability rating greater than 40 percent for adhesive capsulitis, right shoulder, with history of recurrent dislocation beginning March 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5201-5203 (2011).

3.  The criteria for a compensable disability rating for surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure prior to September 16, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

4.  The criteria for a disability rating greater than 10 percent for surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure beginning September 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected adhesive capsulitis, right shoulder, with history of recurrent dislocation is more disabling than evaluated both prior to and beginning March 4, 2011.  He also contends that his service-connected surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure are more disabling than evaluated both prior to and beginning September 16, 2010.  

Factual Background

Service treatment records show that the Veteran dislocated his right shoulder in October 1995 while doing an obstacle course.  Thereafter, the Veteran experienced multiple episodes of right shoulder dislocation resulting in at least two different surgeries.  The Veteran received a Medical Board discharge in August 1998 due to his right shoulder disability.  He filed a claim for service connection for his right shoulder in August 1998 and, by rating decision dated in January 1999, the RO granted service connection for recurrent dislocations, status post reconstruction assigning a 20 percent disability rating effective August 6, 1998.  Subsequently, by rating decision dated in September 1999, the RO granted service connection for scars, right shoulder, status post reconstruction, assigning a noncompensable disability rating effective August 6, 1998.  Thereafter, by rating decision dated in May 2004, the RO increased the Veteran's disability rating for recurrent dislocations, status post reconstruction to 30 percent disabling effective December 22, 2003.

In September 2007 the Veteran submitted a claim for an increased rating for his right shoulder disorders.  He was afforded a VA joints examination in April 2008 and a VA scars examination in July 2008 and, by rating decision dated in July 2008, the RO continued the 30 percent disability rating for the right shoulder dislocation disorder and the noncompensable disability rating for the right shoulder scars.  The Veteran disagreed with this decision and, thereafter, perfected an appeal.  During the course of the appeal, the Veteran underwent surgery on his right shoulder in October 2009 and requested a temporary total rating under 38 C.F.R. § 4.30.  Subsequently, the Veteran was afforded additional VA examinations in September 2010.  A complete examination of the scars of his right shoulder was performed at that time but a joints examination was not performed as the Veteran got upset and left the VA facility before an examination could be performed.  By rating decision dated in October 2010 the RO granted a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's right shoulder beginning October 9, 2009, and continued the 30 percent disability rating effective February 1, 2010.  The RO also continued the noncompensable disability rating for the Veteran's right shoulder scars.  

In March 2011 the Veteran was afforded additional VA joints and scar examinations which the Veteran did comply with.  As above, by rating decision dated in March 2011 the RO re-characterized the Veteran's right shoulder disorder as adhesive capsulitis, right shoulder, with history of recurrent dislocation and assigned a 40 percent disability rating effective March 4, 2011, and re-characterized the Veteran's right shoulder scar disorder as surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure and assigned a 10 percent disability rating effective September 15, 2010.  

General Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Adhesive capsulitis, right shoulder, with history of recurrent dislocation

The Veteran's right shoulder disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203.  Under Diagnostic Code 5201 (limitation of motion), a 20 percent rating is for assignment for limitation of motion of the arm (major extremity) to shoulder level.  A 30 percent evaluation is in order with limitation of motion to midway between side and shoulder level.  A 40 percent evaluation (major) is in order with limitation of the arm to 25 degrees from the side. Under Diagnostic Code 5203, impairment of the clavicle or scapula, a 10 percent rating is warranted for malunion or nonunion with loose movement of the major extremity.  20 percent is the maximum schedular evaluation under Diagnostic Code 5203 for dislocation.  The disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The medical evidence of record shows that the Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69.

With regard to the right shoulder dislocation appeal, there are two periods of time at issue here: prior to March 4, 2011, while the Veteran's right shoulder disorder was rated as 30 percent disabling; and from March 4, 2011, to the present while the Veteran's right shoulder disorder was rated as 40 percent disabling.  The Board will consider the proper disability rating to be assigned for both periods.  See Hart, 21 Vet. App. at 505. 

Evidence relevant to the current level of severity of the Veteran's right shoulder 
dislocation disorder includes VA joints examination reports dated in April 2008, July 2008, and March 2011.  

During the April 2008 VA joints examination the Veteran reported that he continues to experience right shoulder dislocations, about 10 to 15 times every six months.  He reported that he has recurrent right shoulder pain and occasional numbness and tingling in the right forearm and right hand.  He denied any current treatment.  The Veteran reported that he could function and perform his daily activities and that it did not prevent him from being employed.  Significantly, he reported that he worked with television installation .  He indicated that he had to restrict certain types of lifting and that he was right-handed.  No support device was used and there was no weakness, fatigability, decreased endurance, incoordination, or flare-ups.  

Upon physical examination the examiner noted that there was an oblique surgical scar over the anterior right shoulder.  There was no tenderness to palpation and no swelling or deformities.  Range of motion testing revealed flexion to 120 degrees, extension to 40 degrees, abduction to 115 degrees, adduction to 40 degrees.  At 0 degrees there was external rotation to 70 degrees and internal rotation to 90 degrees.  At 90 degrees there was external rotation to 60 degrees and internal rotation to 30 degrees.  He complained of pain in the right shoulder with abduction, external rotation to 0 degrees, and external and internal rotation to 90 degrees.  There was no weakness, fatigability, decreased endurance, or incoordination noted.  He did have pain with repetitive motion.  With reference to DeLuca requirements and the above joints, the examiner noted that it would be speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond what was already described.  Light touch sensation appeared to be intact in his forearm and hand.  The impression was recurrent right shoulder dislocation, status post two right shoulder surgeries.  It was also noted that the Veteran requested that the rater review a recent magnetic resonance imaging (MRI) scan conducted at  a VA facility.

During the July 2008 VA scars examination the Veteran reported that he was currently unemployed.  He complained of constant pain in the right shoulder which he rated at an intensity of 5 on a scale of 0 to 10, most of the time.  Flare-ups of right shoulder pain occurred on sleeping on his right shoulder and on movements of the right shoulder, especially on moving the right arm backwards and on shooting a basketball.  He reported that he woke up in the morning with pain.  He indicated that he had tried Ibuprofen and Meloxicam for pain, but that these medications did not work.  He also had significant decrease in range of motion of his right shoulder.  

With regard to effect on activities of daily living, the Veteran stated that he had pain with movements of the shoulder.  He stated that he last worked in 2008 with UPS when he had to discontinue working, as he was unable to lift objects on account of his right shoulder pain.  The Veteran denied using any braces or other assistive devices for the shoulder.  Upon walking the Veteran tended to keep his right arm by his trunk.

On physical examination the right shoulder showed active and passive flexion to 140 degrees, active and passive abduction to 80 degrees; external and internal rotation were tested with the right arm by his trunk, external rotation could be performed to 45 degrees and internal rotation to 40 degrees.  Movements of the right shoulder were performed slowly and with guarding pain on all movements.  There was evidence of weakened movement against resistance due to pain.  Repetitive movements of the right shoulder could not be performed adequately due to pain.  Apprehension test was not possible.  With regard to DeLuca, the examiner indicated that it was not possible to comment on DeLuca criteria without mere speculation.  X-rays of the right shoulder done in April 2008 showed evidence of prior surgery and fragments inferior to humeral head and glenoid neck.  A September 2004 MRI scan showed evidence of Hill-Sachs deformity.  The diagnosis was recurrent dislocation of the right shoulder, treated surgically twice, now with residual pain and recurrent dislocation.      

In the July 2008 rating decision it was noted that, previously, the Veteran had been granted a 20 percent evaluation because of his abduction being limited to 80 degrees.  Under the DeLuca criteria he was also assigned an additional 10 percent since there was weakened movement against resistance due to pain and further limited motion due to weakness and lack of endurance on repetitive motion.  The RO wrote that the April 2008 VA examination indicated that repetitive motion of the right shoulder could not be performed due to pain.  Under Diagnostic Code 5203, the RO noted that 20 percent is the highest disability rating with the additional 10 percent under DeLuca being granted.  The RO also reviewed a MRI scan conducted in 2004 which revealed Hill-Sachs deformity with evidence of multiple prior dislocations.

During the March 2011 VA joints examination the Veteran again reported that he was right hand dominant.  He reported that he underwent three surgeries for his right shoulder disorder, first in 1996, again in 1997, and again in October 2009.  The Veteran reported that after his October 2009 surgery the Veteran was told that he could do any activity but, according to the Veteran, he dislocated his shoulder again in March 2010.  However, the examiner noted that a November 2010 orthopedic report indicated that the Veteran had not dislocated his right shoulder since his previous surgery and that his complaint at that time was tingling pain and numbness in the entire right upper extremity which had been evaluated by a neurologist and diagnosed as neuropathic pain.  The Veteran reported that his right shoulder had dislocated three weeks earlier while in bed.

On physical examination the examiner noted that the Veteran had applied TENS unit for control of neuropathic pain.  He had a well healed surgical scar in the right shoulder.  Upon range of motion testing the Veteran forward flexed his right shoulder only 30 degrees and declined to make any other abduction or any rotation motion stating that it would cause him pain and he was afraid that it might dislocate.  Therefore, no further range of motion examination could be performed.  The Veteran reported that he had another appointment with a VA specialist for another possible right shoulder reconstruction.  However, the examiner noted that there was no documentation of such an evaluation since November 2010.  The examiner also noted that range of motion testing was adequate in November 2010 when his forward flexion was 160 degrees.  The examiner noted that at the time of the examination the Veteran could only forward flex 30 degrees and abduction was 80 degrees on November 2010 but that during the examination the Veteran declined any further range of motion.  There was no sign of inflammation.  The Veteran was applying analgesic balm for shoulder pain.  There was no pain medication and no episode of flare-up.  He was not using any assistive device or brace and there was no inflammatory arthritis.  The Veteran was currently unemployed and daily activities were limited.  There was no limitation on standing or walking.  He was right hand dominant and there was no prosthesis.  There was no history of neoplasm.  There was no evidence of localized tenderness, swelling, or deformity.  Instability could not be ascertained because the Veteran would not permit any range of motion.  Weightbearing joints were not applicable and there was no ankylosis.  There was no evidence of additional loss of range of motion either due to pain, fatigue, weakness, or lack of endurance, or incoordination.  The Veteran was diagnosed with adhesive capsulitis of the right shoulder with history of recurrent dislocation. 

The examiner noted that the Veteran had neuropathic pain that needed to be addressed by a neurology consultation.  His symptom of pain going from shoulder to hand was not related to his shoulder joint impairment.  The examiner noted that they were unable to make a comment about the Veteran's ability to maintain gainful employment without making any speculation, specifically when there was discrepancy on physical findings from the orthopedic clinic dated in November 2010 in which there was functional range of motion of the right shoulder versus the current examination where the Veteran was not able to move his shoulder at all.  

VA treatment records also note treatment for the Veteran's right shoulder.  These records show that the Veteran underwent arthroscopic removal of loose bodies and Bankart repair in October 2009.  Significantly, a January 2010 progress note reveals that the Veteran had improved right upper extremity strength, could dress himself, could reach overhead, and could play video games.

Given the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted for the period prior to March 4, 2011 and a rating in excess of 40 percent is not warranted thereafter.  For either period, a 20 percent rating is the highest rating possible under Diagnostic Code 5203, such that an increased rating under Diagnostic Code 5203 would not apply.  For the period prior to March 4, 2011, the evidence does not show an increased rating is warranted under Diagnostic Code 5201 as there is no evidence of limitation of the arm to 25 degrees from the side.  The April 2008 VA examination report noted abduction to 115 degrees and flexion to 120 degrees and the July 2008 VA examination noted abduction to 80 degrees and flexion to 140 degrees.  For the period since March 4, 2011, the Veteran does not meet the criteria for a higher rating under Diagnostic Code 5201 as 40 percent is the highest rating possible under Diagnostic Code 5201 for the major arm.  Furthermore, a 40 percent rating is the highest schedular evaluation available for limitation of motion of the shoulder without ankylosis.  There is no evidence that the Veteran has ankylosis of the scapulohumeral articulation to warrant a higher rating under Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As above, the Veteran had at least some motion in his right shoulder during both VA examinations.  Finally, a higher rating under Diagnostic Code 5202 requires recurrent dislocation of the scapulohumeral joint.  However, there was no indication of such in any of the above VA examination reports.  Finally, while there is evidence of arthritis in the right shoulder, pursuant to Diagnostic Code 5010, arthritis due to trauma and substantiated by X-ray findings is to be evaluated based on the limitation of motion of the joint.    

The Board also finds the provisions of DeLuca have already been considered with respect to the Veteran's right shoulder disorder.  Prior to March 4, 2011, the July 2008 rating decision noted that, under Diagnostic Code 5203, 20 percent was the highest disability rating available with the additional 10 percent under DeLuca being granted.  Beginning March 4, 2011, the Veteran had at least 30 degrees of flexion.  While a 40 percent under Diagnostic Code 5201 requires 25 degrees or less of motion the RO still awarded a 40 percent rating, apparently adding an additional 10 percent again under DeLuca.  Thus, the Board finds that the currently assigned ratings for the right shoulder are already taking into consideration the provisions of DeLuca.   

Surgical scars of right shoulder

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent disability rating is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent disability rating is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent disability rating is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent disability rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent disability rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent disability rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his current claim in September 2007 and has not requested such consideration.  

With regard to the scar appeal, there are two periods of time at issue here: prior to September 16, 2010, while the Veteran's scars were rated as noncompensable; and from September 16, 2010 to the present while the Veteran's scars were rated as 10 percent disabling.  The Board will consider the proper rating  to be assigned for both periods.  See Hart, 21 Vet. App. at 505.  

Evidence relevant to the current level of severity of the Veteran's scars includes VA scars examination reports dated in July 2008, September 2010, and March 2011.  

During the July 2008 VA scars examination the examiner noted that the right shoulder was slightly lower than the left shoulder.  There was mild flattening of the deltoid muscle.  There was a long scar on the anterior aspect of the right shoulder along the axillary line.  The scar measured about 1.0 cm in width.  It was flat, nontender, and without keloid formation or loss of tissue.  There was another scar posteriorly measuring 1.0 cm in length and 2.0 mm in width.  This scar was flat and mobile without keloid formation or loss of tissue and nontender to palpation.  There was tenderness to palpation of the anterior aspect of the right shoulder.  

During the September 2010 VA scars examination the Veteran reported a history of three separate surgeries for his right shoulder, 1996, 1997, and October 2009.  As a result of these surgeries the Veteran reportedly had one large scar due to the 1996/1997 surgeries and two small scars in the posterior part of the shoulder area as a result of the arthroscopic surgery.  The current symptoms included pain in painful area, particularly the joint area was painful.  His scar was also painful.  There was no skin breakdown.  The scar was not painful when he moved, but the real limitation was from the original problem of the joint.  It affected his job and daily activities because he could not move his right upper limb very well.  

Upon physical examination the examiner noted three scars.  The first scar was located in the inferomedial aspect of the right shoulder joint as a result of two surgical procedures done in 1996 and 1997.  The other two scars were the result of the October 2009 surgery and were located in the posterior aspect of the right shoulder joint.  The first scar was located in the inferomedial area.  The length of the scar was 4 inches vertically and at the upper end of the scar the scar was half an inch wife, the wrist almost to 1/3 inch wide, so this scar was non-linear and it represented approximately 5 percent of the upper extremity and less than 1 percent of the total body surface area.  It was approximately 1.5 inches.  The two smaller scars were located in the posterior part of the right shoulder as a result of arthroscopic surgery, each of them measured 1/3 of an inch in diameter and they were circular.  They represented approximately less than one percent of the upper extremity and much less than one percent of the total body surface area.  The first scar was tender on palpation.  The other scars were not tender.  There was no skin breakdown of any of the scars.  The scars appeared to be superficial, not deep, and there was no underlying deep tissue involvement.  With regard to limitations, the movement of the right shoulder joint was limited, but not because of the scar, but because of the original problem of the joint.  There was no inflammation, edema, or keloid formation.  

The diagnoses were (1) longitudinal scar situated inferomedially in the right shoulder joint area as a result of two surgical procedures done in 1996 and 1997, and (2) two small scars situated posteriorly on the right shoulder joint as a result of arthroscopic surgery.  

During the March 2011 VA scars examination the Veteran complained that his right shoulder scars were very painful, itched, and limited the movement of his right shoulder joint.  There was no skin breakdown and no disfigurement.  With regard to limitations the examiner noted that the scar was painful and it limited the movements of his right shoulder and therefore limited his activities because he was right-handed.

Upon physical examination the examiner noted that the location of the scar was in the anterior part of the right shoulder and the scar extended down to the right anterior axillary area.  It was a longitudinal scar.  The length of the scar was 4 inches and more than 1/4 inch wide in some areas.  It was nonlinear and in square inches it looked to be about 20 square inches.  On palpation the upper part of the scar was painful.  The Veteran did not allow deep palpation.  There was no skin breakdown and no disfigurement.  On questioning to move the arm, he did not move the arm or could not move the arm for examination purposes so there was limitation of the movement of the shoulder joint, because of pain, which could be due to the original condition, not due to the scar.  The scar was superficial and not deep.  There was no question of deep underlying soft tissue damage indicated.  Limitation of the scar was painful and possibly limited the movements of the right shoulder joint.  There was no inflammation, edema, or keloid formation.  The diagnosis was surgical scar of the right shoulder as a result of three surgical procedures including one arthroscopic procedure, which was the last one.  

Based on these facts, the Board concludes that the criteria for a compensable disability rating prior to September 16, 2010, have not been met.  The earliest evidence of a painful scar is the September 16, 2010, VA examination report.  Significantly, the July 2008 VA scars examination described the scars as "nontender."  An increased disability rating under Diagnostic Code 7801 or 7802 is not warranted as the Veteran's right shoulder scars did not exceed 77 square centimeters.  An increased evaluation is also not warranted under Diagnostic Code 7803 as the Veteran's right shoulder scars were not shown to be unstable.  Similarly, an increased evaluation is not warranted under Diagnostic Code 7804 as there was no evidence that the Veteran's right shoulder scars were superficial or painful.  Finally, as to Diagnostic Code 7805, the Board notes that there was no evidence of limitation of function of the right shoulder due to the scar, rather any limitation of function can be attributed to the Veteran's separately service-connected right shoulder disorder.  Thus, the Veteran is not entitled to a compensable disability rating for his right shoulder scars prior to September 16, 2010.  

The Board also concludes that the criteria for a disability rating greater than 10 percent beginning September 16, 2010, have not been met.  An increased evaluation under Diagnostic Code 7801 or 7802 is not warranted as the Veteran's scar area does not exceed 77 square centimeters.  An increased disability rating is also not warranted under Diagnostic Code 7803 as the Veteran's scar has not been shown to be unstable.  As to Diagnostic Code 7804, the Board notes that the Veteran has reported that his scar was painful during the September 16, 2010, VA examination.  The maximum disability rating under Diagnostic Code 7804 is 10 percent, which is the same rating that the Veteran is already receiving, therefore the Veteran cannot receive a higher rating under Diagnostic Code 7804.  Finally, as to Diagnostic Code 7805, the Board notes that there is no evidence of limitation of function of the right shoulder as any limitation of function can be attributed to the Veteran's separately service-connected right shoulder disorder.  

Additional considerations regarding both the right shoulder and scar issues

The Board also finds that no higher disability ratings can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate shoulder disorders and scars, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts, 5 Vet. App. at 532.  

The Board has also considered his statements that his right shoulder disorders are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright, 2 Vet. App. at 25.

The evidence of record reflects that the Veteran's symptomatology for the right shoulder disorders warrants no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular disability rating is not inadequate.  With regard to the right shoulder joint disorder, a rating in excess of that assigned is provided for certain manifestations of the service-connected right shoulder disorder, to wit ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's scar disorder.  There is also no competent evidence that either the Veteran's right shoulder disorders, standing alone, cause marked interference with employment or require frequent hospitalizations or otherwise produces unrecognized impairment suggesting extraschedular consideration is indicated.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence 
not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a June 2008 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected right shoulder disorders, the evidence must show that his condition "ha[d] worsened enough to warrant the payment of a greater evaluation."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The July 2008 rating decision explained the criteria for the next higher disability rating available for the right shoulder and scar disorders under the applicable diagnostic codes.  The May 2009 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disabilities, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a private attorney throughout much of the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant several adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

A disability rating greater than 30 percent prior to March 4, 2011, for adhesive capsulitis, right shoulder, with history of recurrent dislocation, is denied.

A disability rating greater than 40 percent beginning March 4, 2011, for adhesive capsulitis, right shoulder, with history of recurrent dislocation, is denied.

A compensable disability rating prior to September 16, 2010, for surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure, is denied.

A disability rating greater than 10 percent beginning September 16, 2010, for surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure, is denied. 


REMAND

Initially, a review of the record shows that by rating decision dated in March 2011 the RO granted service connection for depression and assigned a 30 percent disability rating effective August 23, 2010.  During the July 2012 Board hearing, it was noted that October 2011 correspondence from the Veteran's representative was a notice of disagreement to the initial disability rating assigned for the Veteran's now service-connected depression.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a Statement of the Case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.  As of this date, the Veteran has not been issued a statement of the case on the issue regarding an increased rating for his depression.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, during the July 2012 Board hearing the Veteran's representative raised the issue of entitlement to a TDIU.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a Veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected right shoulder disorders.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall issue a Statement of the Case regarding the issue of entitlement to an initial disability rating greater than 30 percent for depression.  The RO/AMC should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

2.  The RO/AMC shall arrange for the Veteran to be afforded VA examination(s) to determine the current nature of the Veteran's service-connected disorders.  Specifically, the examiner should describe the effects of the Veteran's service-connected disabilities (i.e., adhesive capsulitis, right shoulder, with history of recurrent dislocation; surgical scars of right shoulder as a result of three surgical procedures including one arthroscopic procedure; and depression) on the Veteran's ability to obtain and maintain substantially gainful employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


